Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07-21-2020 and 02-15-2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.
Drawings
The drawings are objected to under 35 U.S.C. 113, 37 CFR 1.83(a), and MPEP 608.02(d).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the features canceled from the claims:
first magnetic particles
metal magnetic material [of the first magnetic particles]
second magnetic particles
resin [of the second magnetic portion]
resin content of the resin in the second magnetic portion is higher than a resin content in the first magnetic portion
oxide film
first magnetic particles are bonded to each other with the oxide film interposed therebetween
metal magnetic material [of the second magnetic particles]
resin [of the insulating film]
the first magnetic particles and the second magnetic particles differ from each other in at least one of average particle diameter and composition
porosity of the second magnetic portion is lower than porosity of the first magnetic portion
nanocrystal particles
amorphous magnetic particles
third magnetic particles different from the second magnetic particles in average particle diameter
fourth magnetic particles different from the first magnetic particles in average particle diameter
flat-shaped magnetic particles 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the drawings, as well as the detailed description of the invention, for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph 31, “rein” should be “resin”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 10-15 are rejected under 35 U.S.C. 102 as being anticipated by WO2019102726 (“Kojima”).
Claim 1 is rejected as anticipated by Kojima.
Fig. 1B of Kojima is reproduced below.

    PNG
    media_image1.png
    415
    662
    media_image1.png
    Greyscale

With reference to Fig. 1B and the remainder of Kojima, Kojima teaches:
A coil component (Kojima, Figs. 1A, 1B, and 2, 100) comprising:
a substantially rectangular parallelepiped first magnetic portion (10 and portion of 312 within 10) that includes a coil conductor (10), and the first magnetic portion (312 and 10) contains first magnetic particles including a metal magnetic material (“The composition and structure of the magnetic powder contained in … the [lower magnetic portion is] not limited.”; note also that “The materials constituting the … [lower magnetic portion] … may further contain an organic component ….  The organic component may contain a resin material[.]”); and
a second magnetic portion (311) disposed on at least an upper surface of the first magnetic portion (312 and 10), and the second magnetic portion contains second magnetic particles (“The composition and structure of the magnetic powder contained in the [upper magnetic portion is] not limited.”) and a resin (“The materials constituting the [upper magnetic portion] … may further contain an organic component ….  The organic component may contain a resin material[.]”), and
a resin content of the resin in the second magnetic portion is higher than a resin content in the first magnetic portion ((A)“The magnetic permeability of the [lower magnetic portion] … is preferably higher than the magnetic permeability of the [upper magnetic portion] ….”; (B) “The first magnetic powder contained in the [upper magnetic portion] … has a surface insulating property [higher] [sic] than the second magnetic powder contained in the [lower magnetic portion] … to suppress the possibility of occurrence of a short circuit due to a discharge”).
Note that as correlated above, the “first magnetic portion” of the instant claims is taught by at least portions of the “second body/core/material” of Kojima, while the “second magnetic portion” of the instant claims is taught by at least portions of the “first body/core/material” of Kojima.  This is to point out that the “first” and “second” notational language of the instant claims and Kojima are reversed from one another.  For ease of further discussion, the office action will refer to the second body/core/material of Kojima as the lower magnetic/core/body portion (correlating with the “first magnetic portion” of the instant claims) and the first body/core/material of Kojima as the upper magnetic/core/body portion (correlating with the “second magnetic portion” of the instant claims).
Regarding (A) from above, it is well known in the art that a higher magnetic permeability in a magnetic-material/resin core is most readily achieved by decreasing the proportion of resin to magnetic-material.  Therefore, the teaching of Kojima that the magnetic permeability of the lower core layer is higher than that of the upper core layer is also a teaching to increase the proportion of resin in the upper core layer compared to the lower core layer.  Consequently, Kojima teaches “a resin content of the resin in the second magnetic portion is higher than a resin content in the first magnetic portion” as recited by claim 1.
Regarding (B) from above, it is well known in the art that increasing the insulating properties in a magnetic-material/resin core is most readily achieved by increasing the proportion of resin to magnetic-material.  Therefore, the teaching of Kojima to increase insulating properties of the upper core relative to the lower core is also a teaching to increase the proportion of resin to magnetic material in the upper core relative to the lower core.
Claim 3 is rejected as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the first magnetic portion has a multilayer structure (layers formed by 10 and associated adjacent portions of 312).
Claim 4 is rejected as anticipated by Kojima. Kojima teaches:
The coil component according to Claim 1 (see above), wherein each of the second magnetic particles includes a metal magnetic material (“The composition and structure of the magnetic powder contained in the first core material and the second core material are not limited. From the viewpoint of enhancing the magnetic properties, the magnetic powder may preferably be an Fe-based alloy.”)
Claim 5 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the coil conductor includes a plurality of coil conductor layers stacked in a winding axis direction of the coil conductor, and an insulating layer is disposed between each of the plurality of coil conductor layers (“The coil 10, which is an edgewise coil, is made of a conductive metal material coated with an insulating material[.]”; if the coil conductor of Kojima is coated with an insulating material, then there is inherently an insulating material disposed between each coil conductor layer).
Claim 6 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 5 (see above), wherein a relative magnetic permeability of the insulating layer is lower than a relative magnetic permeability of the first magnetic portion (“The type of insulating material that covers the conductive metal material is not limited. Resin-based materials such as enamel are mentioned as specific examples of suitable materials.”; a resin based enamel insulating material is inherently less magnetically permeable than a core material which includes magnetic powder))
Claim 10 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the first magnetic portion has four side surfaces parallel to a winding axis of the coil conductor, and the coil conductor is exposed at one or more surfaces of the four side surfaces (the lower core portion with coil (312 and 10) includes four side surfaces parallel to the winding axis thereof, and coil 10 is exposed at each of the four cardinal directions, two of which are shown in Fig. 1B).
Claim 11 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the first magnetic particles and the second magnetic particles differ from each other in at least one of average particle diameter and composition (The composition and structure of the magnetic powder contained in the first core material and the second core material are not limited.”: “The first core material and the second core material may each be composed of a mixture of magnetic powders of different textures as described above.”).
Claim 12 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein porosity of the second magnetic portion is lower than porosity of the first magnetic portion (It is well known in the art that that a lower porosity in a magnetic-material/resin core is most readily achieved by increasing the proportion of resin to magnetic-material.  Therefore, the teaching of Kojima that the resin content of the upper core layer is higher than that of the lower core layer is also a teaching that the porosity of the upper core layer is lower than that of the lower core layer.  Consequently, Kojima teaches “wherein porosity of the second magnetic portion is lower than porosity of the first magnetic portion” as recited by claim 1.).
Claim 13 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein an average thickness of the second magnetic portion is from 10 µm to 200 µm on each surface of the first magnetic portion on which the second magnetic portion is disposed (Kojima teaches an inductor as described having a length of 2.5 mm, a width of 2.0 mm, and a height of 0.8mm.  Taking these dimensions into account and observing the teachings of Fig. 1B where the thickness of the upper core material is about 2/9 the total height of the device, a person of skill in the art would understand one possible thickness of the upper core material to be 2/9 of 0.8 mm = 0.18 mm.  A person having ordinary skill in the art taking these dimensions into account while observing the teachings of Fig. 1B would understand the thickness of the upper magnetic portion to then be about 2/9 the total height of the device.  2/9 of 0.8 mm = 0.18 mm.  10 µm < 0.18mm < 200 µm.  Additionally, a person of skill in the art would also be aware of the following portion of Kojima: “By setting the height of the [upper core] 311 and the [lower core] 312, it becomes easy to set the insulation and magnetic properties of the [upper core] 311 and the [lower core 312] as described above.”  Therefore, a person of skill in the art would understand to adjust the height of the upper core portion of Kojima to achieve differing performance of the resultant inductor, including using those heights explicitly and implicitly taught by Kojima.).
Claim 14 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the second magnetic particles are nanocrystal particles (“The magnetic powder may be crystalline or amorphous (amorphous), or may be so-called nanocrystalline containing fine crystals of about 20 nm or less.”).
Claim 15 is rejected under as anticipated by Kojima.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the second magnetic particles are amorphous magnetic particles (“The magnetic powder may be crystalline or amorphous (amorphous), or may be so-called nanocrystalline containing fine crystals of about 20 nm or less.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US20170133143 (“Maeda”).
Claim 1 is rejected as obvious over Kojima in view of Maeda.  Kojima teaches:
A coil component (Kojima, Figs. 1A and 1B, 100) comprising:
a substantially rectangular parallelepiped first magnetic portion (10 and portion of 312 within 10) that includes a coil conductor (10), and the first magnetic portion (312 and 10) contains first magnetic particles including a metal magnetic material (“The composition and structure of the magnetic powder contained in … the [lower magnetic portion is] not limited.”; note also that “The materials constituting the … [lower magnetic portion] … may further contain an organic component ….  The organic component may contain a resin material[.]”); and
a second magnetic portion (311) disposed on at least an upper surface of the first magnetic portion (312 and 10), and the second magnetic portion contains second magnetic particles (“The composition and structure of the magnetic powder contained in the [upper magnetic portion is] not limited.”) and a resin (“The materials constituting the [upper magnetic portion] … may further contain an organic component ….  The organic component may contain a resin material[.]”), and
a resin content of the resin in the second magnetic portion is higher than a resin content in the first magnetic portion.
Though Kojima also teaches “a resin content of the resin in the second magnetic portion is higher than a resin content in the first magnetic portion” as detailed above with respect to claim 1 being anticipated, even if Kojima were not to teach such a recitation, Maeda, in analogous art, teaches “a resin content of the resin in the second [upper] magnetic portion is higher than a resin content in the first [lower] magnetic portion.”  With reference to Fig. 4 of Maeda, “The content of the filler in the heat dissipative resin composite [5] is not particularly limited insofar as the content is within a range where the thermal conductivity of the heat dissipative resin composite [5] is larger than that of the metal magnetic substance—resin composite [42].”  Para. 35.
It is well known in the art that a higher thermal conductivity in a magnetic-material/resin core may most easily be achieved by decreasing the proportion of resin to magnetic material.  Therefore, the teaching of Maeda to increase the thermal conductivity of the lower core compared to upper core is a teaching to lower the proportion of resin in the lower core compared to the upper core.
Maeda makes the above teaching even more explicit by disclosing compositions of the upper core 42 and lower core 5 which meet the instant claim limitation.  Para. 42 states that the metal filler content of the upper core is 50-95%, meaning that the resin content of the upper core is 5-50%.  Para. 35 states that the metal filler content of the lower core is 50-90% or 65-75%, meaning that the resin content of the lower core is 10-50% or 25-35%.  Consequently, Maeda explicitly teaches an upper core having a higher resin content (i.e., 50%) than a lower core (i.e., 10%).
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the resin content proportions of Maeda into the structure of Kojima in order to increase heat dissipation from the resultant inductor, thereby prolonging component life.  Maeda, para. 5.
Claims 3-6 and 10-15 are rejected as obvious over Kojima in view of Maeda.  These claims are rejected as obvious over Kojima in view of Maeda for at least the same reasons detailed above with respect to claims 3-6 and 10-15 being rejected as anticipated by Kojima.
Claim 16 is rejected as obvious over Kojima in view of Maeda.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the second magnetic portion further contains third magnetic particles different from the second magnetic particles in average particle diameter.
Kojima does not explicitly teach “wherein the second magnetic portion further contains third magnetic particles different from the second magnetic particles in average particle diameter.”
However, Maeda, in analogous art, teaches “wherein the second magnetic portion further contains third magnetic particles different from the second magnetic particles in average particle diameter.”
Para. 32 of Maeda teaches “the substantially spherical metallic magnetic material preferably has an average particle diameter of about 0.5 μm or more and about 10 μm or less.  If the spherical metallic material of Maeda is described as having an “average” diameter, that means particles having different diameters are present, thereby teaching the recitations of the claim.
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the composition of the cores of Maeda with the inductor of Kojima in order to improve heat dissipation characteristics and reduce core/coil material loss.  Maeda, para. 33.
Claim 17 is rejected as obvious over Kojima in view of Maeda.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the first magnetic portion further contains fourth magnetic particles different from the first magnetic particles in average particle diameter.
Kojima does not explicitly teach “wherein the first magnetic portion further contains fourth magnetic particles different from the first magnetic particles in average particle diameter.”
However, Maeda, in analogous art, teaches “wherein the first magnetic portion further contains fourth magnetic particles different from the first magnetic particles in average particle diameter.”
Para. 42 of Maeda teaches “[t]he second magnetic layer 71 and third magnetic layer 72 contain a substantially flat metallic magnetic material. A substantially spherical metallic magnetic material may optionally be contained.”  Para. 32 of Maeda teaches the spherical material having a diameter of 1 to 200 µm, and the flat material having a diameter of 1 to 200 µm, thereby teaching the recitations of the claim.
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the composition of the cores of Maeda with the inductor of Kojima in order to improve heat dissipation characteristics and reduce core/coil material loss.  Maeda, para. 33.
Claim 18 is rejected as obvious over Kojima in view of Maeda.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein at least one of the first magnetic portion and the second magnetic portion contains flat-shaped magnetic particles.
Kojima does not explicitly teach “wherein at least one of the first magnetic portion and the second magnetic portion contains flat-shaped magnetic particles.”
However, Maeda, in analogous art, teaches “wherein at least one of the first magnetic portion and the second magnetic portion contains flat-shaped magnetic particles.”
Para. 42 of Maeda teaches “The second magnetic layer 71 and third magnetic layer 72 contain a substantially flat metallic magnetic material. A substantially spherical metallic magnetic material may optionally be contained.”
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the magnetic particle composition of Maeda with the device of Kojima in order in order to improve magnetic permeability (by aligning flat particles with the coil axis as taught by Maeda).
Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view US20190279801 (“Yoshidome”).
Claim 2 is rejected as obvious over Kojima in view of Yoshidome.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein each of the first magnetic particles has an oxide film on the surface, and the first magnetic particles are bonded to each other with the oxide film interposed therebetween.
Kojima does not explicitly teach “wherein each of the first magnetic particles has an oxide film on the surface, and the first magnetic particles are bonded to each other with the oxide film interposed therebetween.”
However, Yoshidome, in analogous art, teaches “wherein each of the first magnetic particles has an oxide film on the surface, and the first magnetic particles are bonded to each other with the oxide film interposed therebetween.”
Para. 69 of Yoshidome teaches “Oxides of Fe may be formed as a natural oxide film by oxidizing the surface of the soft magnetic metal particle[.]”
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the oxide film coating of Yoshidome with the metal particles of Kojima to improve heat resistance of the resultant core.  Yoshidome, para. 10.
Claims 19 and 20 are rejected as obvious over Kojima in view of Yoshidome.  These claims are rejected as obvious over Kojima in view of Yoshidome for at least the same reasons detailed above with respect to claims 3 and 4 being rejected as anticipated by Kojima.
Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Maeda, and further in view of Yoshidome.
Claims 2, 19, and 20 are rejected as obvious over Kojima in view of Maeda, and further in view of Yoshidome, for at least the same reasons detailed above with respect to the same claims being rejected as obvious over Kojima in view of Yoshidome.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US20190252111 (“Matsui”).
Claim 7 is rejected as obvious over Kojima in view of Matsui.  Kojima teaches:
The coil component according to Claim 1 (see above), wherein the second magnetic portion is disposed on the upper surface and four side surfaces adjacent to the upper surface of the first magnetic portion (Kojima, Figs. 1b and 2 upper core portion 311 is adjacent on top and sides of lower core portion 312, 10), and both ends of the coil conductor extend to a lower surface of the first magnetic portion.
Kojima does not explicitly teach “both ends of the coil conductor extend to a lower surface of the first magnetic portion.”
However, Matsui, in analogous art, teaches “both ends of the coil conductor extend to a lower surface of the first magnetic portion.”
Fig. 3A of Matsui teaches both ends of a coil conductor (44a and 44b) extending to a lower surface of a lower magnetic portion.
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the configuration of the coil end in Matsui with the inductor of Kojima in order to provide surface mounting capability of the resultant coil (i.e., electrodes on bottom of inductor rather than near top).
Claim 8 is rejected as obvious over Kojima in view of Matsui.  Kojima teaches:
The coil component according to Claim 7 (see above), wherein an insulating film is disposed on the lower surface of the first magnetic portion (“The coil 10, which is an edgewise coil, is made of a conductive metal material coated with an insulating material[.]”  Because each wind of the coil includes an insulating coating, an insulating layer will inherently be disposed at the bottom of the coil which is also the lower surface of the first magnetic portion, as recited by the claim.).
Additionally, Kojima teaches that the lower core may include an insulating layer and that “it is preferable to have an insulating layer on the surface” of the core, and that “the insulating layer includes[s] … resins.”  In other words, Kojima teaches and suggests the lower most portion of lower core 312 may be an insulating layer composed of resin, teaching the recitations of the claim.
Claim 9 is rejected as obvious over Kojima in view of Matsui.  Kojima teaches:
The coil component according to Claim 8 (see above), wherein the insulating film contains a resin (see claim 8; both the coil insulating coating and the insulating layer disclosed by Kojima teach the insulating film (having a resin) recited by the claims; “[t]he type of insulating material that covers the conductive metal material [of the coil] is not limited. Resin-based materials such as enamel are mentioned as specific examples of suitable materials.”; “the insulating layer includes[s] … resins.”).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Maeda, and further in view of Matsui.
Claims 7-9 are rejected as obvious over Kojima in view of Maeda, and further in view of Matsui, for at least the same reasons detailed above with respect to the same claims being rejected as obvious over Kojima in view of Matsui.
Conclusion
The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure: US-20190221357 (Sugiyama).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is 571-272-9089. The examiner can normally be reached Mon-Fri 8:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached at 571-572-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.S./Examiner, Art Unit 2837 


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837